Citation Nr: 1342393	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss at a noncompensable evaluation, effective July 19, 2004.

During the pendency of this appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.

Of preliminary importance, because the claim for a higher initial rating for the Veteran's service-connected bilateral hearing loss involves request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability).  
  
The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss disability.

The most recent VA examination in March 2009 is over 4 years old.  In multiple correspondences, the Veteran's representative has contended that the Veteran's most recent examination for his service-connected hearing loss disability does not adequately portray the current severity of this disability.  Also, audiological results from a private audiological examination in June 2011 show a worsening of hearing results when compared to a previous VA examination in March 2009.

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for hearing loss.  After the Veteran has signed the appropriate releases, obtain those records and associate with the claims folder.  

All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed.  The following considerations will govern the examination:

a.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  In addition to performing an audiological examination under VA's examination protocols, the examiner must fully describe the functional effects caused by the Veteran's hearing disability. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

